Citation Nr: 1224745	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  03-34 169A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a back strain.

2.  Entitlement to an initial rating in excess of 10 percent for neck strain residuals prior to November 25, 2008.

3.  Entitlement to an initial rating in excess of 20 percent for neck strain residuals from November 25, 2008 to the present.  

4.  Entitlement to an initial rating in excess of 10 percent for bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for residuals of a back strain and entitlement to an initial rating in excess of 20 percent for neck strain residuals from November 25, 2008 to the present are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  Prior to November 25, 2008, the service-connected neck strain residuals were manifested by complaints of pain and limitation of motion, which more nearly approximates moderate limitation of motion; forward flexion of the cervical spine was limited, at worst, to 40 degrees. 

2.  During the entire appeal period, the service-connected bilateral shin splints are manifested by complaints of pain but are not productive of any limitation of motion.  



CONCLUSIONS OF LAW

1.  From July 15, 2002, the criteria for entitlement to an initial rating of 20 percent, but no higher, for neck strain residuals have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5290 (2002) & 5237 (2011).

2.  The criteria for entitlement to an initial rating in excess of 10 percent for bilateral shin splints, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5022 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

This appeal stems from the original award of service connection for residuals of a neck strain and shin splints where the Veteran has disagreed with the initial disability evaluations assigned.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2011).  Thus, because the claims for service connection were granted, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  The Board notes the Veteran was provided notice concerning his request for higher ratings in a July 2006 letter.  The case was readjudicated in February 2009.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, the reports of VA examinations, post service treatment records, and lay statements.  

The Veteran was afforded appropriate VA examinations for the disabilities adjudicated by this decision.  The examiners had access to and reviewed the claims file and also performed physical examinations.  Descriptive information was provided regarding the extent of symptomatology associated with the service-connected cervical spine and shin splint disabilities sufficient to allow accurate application of the pertinent rating criteria.  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate the claims adjudicated by this decision, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudications or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

General increased rating criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.


Entitlement to an initial rating in excess of 10 percent for neck strain residuals prior to November 25, 2008.

In October 2002, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for neck pain.  In January 2003, the RO granted service connection for residuals of neck strain and assigned a 10 percent rating, effective from July 2002.  

In February 2009, the RO granted an increased rating to 20 percent for residuals of a neck strain, effective from November 25, 2008.  This decision will only address entitlement to an increased initial rating for the cervical spine prior to November 25, 2008.  

During the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the criteria for rating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine. 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine are currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  Because the Veteran filed her current claim in October 2002 the Board is required to consider the claim in light of both the former and revised schedular criteria in order to determine whether a higher rating is warranted for her neck disability.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.

Under former Diagnostic Code 5290, in effect prior to September 26, 2003, severe limitation of motion of the cervical spine is evaluated as 30 percent disabling.  Moderate limitation of motion is evaluated as 20 percent disabling.  Slight limitation of motion merits a 10 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

Under the revised criteria, effective September 26, 2003, a General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent evaluation.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent evaluation.  Forward flexion greater than 15 degrees but not greater than 30 degrees or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Normal range of motion of the cervical spine is 45 degrees of flexion; 45 degrees of extension; 45 degrees of right and left lateral flexion; and 80 degrees of right and left rotation. 38 C.F.R. § 4.71a, Plate V (2011).  

Turning to the evidence, in March 2002, physical examination revealed that the neck was supple with full range of motion.  The Veteran reported chronic neck pain since 1998.  

In April 2002, it was noted the Veteran had a history of neck pain on the left side.  Pain was intermittent.  Physical examination revealed that there was no tenderness on palpation and almost full range of motion.  An April 2002 X-ray of the cervical spine was interpreted as not revealing any pathology.  In May 2002, the Veteran reported she continued to be bothered by almost daily left sided neck pain.  

The Veteran underwent physical therapy for her neck in May 2002 and June 2002.  The reports indicate the neck pain level decreased from eight out of ten to two out of ten.  

On VA examinations in December 2002, the Veteran complained of intermittent neck pain which occurred three to four times per week with flare-ups three to four times per week.  Physical examination revealed no muscle spasm or tenderness.  The range of motion of the cervical spine was flexion to 40 degrees with pain at 45 degrees; extension to 20 degrees with pain at 25 degrees; right and left lateral flexion were 15 degrees with pain at 20 degrees; right and left rotation were 60 degrees with pain at 65 degrees.  The examiner found that the range of motion of the cervical spine was not additionally affected by fatigue, weakness, lack of endurance or incoordination.  There were no signs of ankylosis.  

In October 2003, it was noted that the Veteran reported chronic neck pain.  Physical examination revealed the neck was supple with a full range of motion.  

In February 2005, the Veteran complained of neck and head pain.  An MRI was negative for any significant visualized pathology.  In September 2005, the Veteran complained of worsening neck/muscle pain/cramping.  She referred to muscle spasm which was worse at night.  The clinician opined the symptoms could be related to anemia or hypothyroidism.  The assessment was neck muscle pain due to spasm.  In December 2005, physical examination revealed that the range of motion of the neck was limited side to side due to pain.  

In January 2006, the Veteran reported neck pain.  The range of motion of the neck was full.  In August 2006, the Veteran again reported neck pain.  Physical examination revealed a full range of motion.  The assessment was neck pain which was likely cervical muscle contraction/pain.  

In April 2007, the Veteran reported increased neck pain.  The pain had recently increased over the preceding two weeks.  

On VA examination in April 2007, the Veteran complained of neck pain.  The symptoms were constant with pain reported as three out of ten to ten out of ten.  Physical examination revealed tenderness.  There was no spasm.  Forward flexion was to 40 degrees.  Hyperextension was from 0 to 45 degrees.  Lateral bending was 40 degrees bilaterally and lateral rotation was 40 degrees bilaterally.  The examiner wrote that there was pain in the range of motion in all planes.  Repetitive testing did not result in weakness, fatigue or lack of endurance.  X-rays were normal.  A cervical MRI was noted to be normal in 2003.  The pertinent diagnosis was cervical spine sprain with residual pain and negative MRI.  The examiner noted there was no objective evidence to suggest an increase in symptomatology.  The Board finds this examination report documents a combined range of motion of the cervical spine of 245 degrees.  

In October 2007, the Veteran sought treatment in the emergency room, in part, for neck pain as well as pain in the head, shoulder and arm.  The pain began the prior day.  It was noted that the Veteran had a history of neck discomfort with multiple workups in the past with no significant findings.  

Another clinical record dated in October 2007 reveals the Veteran reported neck pain.  Physical examination revealed the neck was supple with a full range of motion.  

In November 2007, the Veteran reported neck pain.  Physical examination revealed limited lateral rotation due to pain.  The assessment was axial neck pain most likely from myofascial pain as a main component with rare episodes of neuropathic pain.  The examiner opined this was most consistent with a dynamic process of degenerative disc disease of the cervical spine.  

In February 2008, the Veteran reported neck pain.  The range of motion of the cervical spine was limited with discomfort.  The extent of limitation was not quantified.  In March 2008, the Veteran reported neck pain which was continuous and rated as eight out of ten which reduced to four out of ten when she took her medication.  Physical examination revealed mild tenderness, a supple neck and a full range of motion.  The assessment was chronic neck pain secondary to myofascial pain syndrome.  In April 2008, the Veteran reported neck pain.  Physical examination revealed tenderness and minimal limitation in the range of motion.  The assessment was neck pain with minimal cervical spondylosis and no clinical radiculopathy which was most probably myofascial pain.  

In March 2008, the Veteran reported increased neck pain.  Physical examination revealed that forward bending was to 42 degrees; backward bending was to 30 degrees; side bending to the right was 28 degrees and side bending to the left was 40 degrees.  

Upon review of the record, the Board finds that during the period at issue, the Veteran's forward flexion has been, at worst, 40 degrees.  However, there has been limitation at times in lateral bending and rotation, and the Veteran has continued to complain of pain throughout this period.  The Board notes that the claim was filed in October 2002 and that Diagnostic Code 5290 is for consideration.  As noted above, a 10 percent rating is assigned for slight limitation of motion and a 20 percent rating is assigned for moderate limitation of motion.  While forward flexion of 40 degrees is consistent with slight limitation of motion, the findings on the December 2002 VA examination with respect to lateral flexion, extension, and rotation reflect more than "slight" limitation of motion.  Taken together then, the Board finds the results of the December 2002 VA examination more nearly approximate "moderate" limitation of motion, rather than "slight."  While some clinical records during the period in question state there was full range of motion in her cervical spine without providing the actual degrees, those records also mention her continued complaints of pain.  Thus, although there is no evidence establishing limitation of flexion of the cervical spine to 30 degrees or muscle spasms resulting in abnormal contour or gait, the Board finds the Veteran's subjective complaints, when coupled with the objective findings, support the 20 percent rating during the entire period prior to November 25, 2008.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45, 4.59.

An evaluation in excess of 20 percent, however, is not warranted at any time during the period in question.  As noted above, the Veteran's forward flexion has been, at worst, 40 degrees, which is consistent with slight limitation.  That limitation, when considered with limitation in extension, lateral flexion, and rotation during this period does not support a finding of severe restriction in neck motion.  Moreover, clinical records have documented full range of motion at times during this period.  Considering all of the evidence during this period, the evidence does not reflect severe limitation of motion or forward flexion limited to 15 degrees, even considering complaints of pain, to warrant an evaluation in excess of the 20 percent rating being assigned.  

The Board notes that, at the time of the April 2007 VA examination, it was observed that there was pain present in all the ranges of motion of the cervical spine.  Significantly, testing did not reveal that the range of motion of the cervical spine at that time was restricted to more than hyperextension of 45 degrees; lateral bending of 40 degrees bilaterally and lateral rotation of 40 degrees bilaterally.  The Court has held that pain alone does not constitute a functional loss under VA regulations which evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that "the plain language of the regulation is unambiguous that, although pain may cause a functional loss, pain itself does not constitute functional loss").  The evidence of painful motion noted in April 2007 has been considered in awarding the 20 percent rating.  The fact that the Veteran experienced pain with all motion in April 2007 does not equate to a lack of motion of the cervical spine.  

There is no competent evidence of record documenting the presence of any separate neurological disorders which have been attributed to the service-connected neck sprain residuals.  Moreover, there is no evidence of incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician noted in the clinical records or on VA examinations.  Thus, consideration under Diagnostic Code 5293 or 5243 is not warranted.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her cervical spine strain.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of the 20 percent rating being assigned.     


Entitlement to an initial rating in excess of 10 percent for bilateral shin splints.

In October 2002, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for shin splints.  In January 2003, the RO granted service connection for shin splints and assigned a noncompensable rating, effective from July 15, 2002.  

In February 2009, the RO granted an increased rating to 10 percent for residuals of bilateral shin splints, effective from July 15, 2002.  

Shin splints are not listed as specific disabilities under VA's Rating Schedule.  Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20. 

The service-connected shin splints are evaluated as 10 percent disabling during the entire appeal period under Diagnostic Code 5022.  Diagnostic Code 5022 evaluates periostitis, which is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis, under Diagnostic Code 5003.  Periostitis is an inflammatory condition (of the periosteum or outer covering of a bone) that may develop as a result of overuse or infection.  At times it follows severe tenosynovitis.  Periostitis is one of the causes, along with stress fractures and tenosynovitis, of shin splints (pain in the lower leg that occurs during exercise) or posterior tibial stress syndrome or lower leg stress.  68 Fed. Reg. 7009 (February 11, 2003). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) refers to the limitation of motion Diagnostic Codes for the specific joint or joints involved.  A 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts as degenerative arthritis (except gout which will be rated under Diagnostic Code 5002).  Although these disabilities are to be rated as degenerative arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on X-ray findings with no limitation of motion of the joint or joints will not be utilized in rating conditions listed under Diagnostic Code 5013 to 5024, inclusive.  38 C.F.R. § 4.71a. 

The Board finds that an increased rating is not warranted at any time during the appeal period for the service-connected shin splints as the evidence of record demonstrates that the disability is manifested by complaints of pain without being productive of any limitation of motion.  In fact, the vast majority of the clinical records which address the Veteran's complaints of lower extremity symptomatology attribute the complaints of pain to disorders other than the service-connected shin splints.  Only two records actually document the presence of shin splints.  Significantly, none of the clinical records or reports of VA examinations document that the service-connected shin splints are productive of anything other than complaints of pain.  The Veteran has not indicated that the service-connected shin splints are productive of anything other than pain and cramps at night.  The complaints of pain are contemplated in the 10 percent evaluation currently assigned.  Service connection is not in effect for any disorders of the knees, ankles or feet which the clinical records attribute the vast majority of the lower extremity symptomatology to.  

In May 2002, the Veteran denied all foot complaints other than regarding fungus in her toes.  Another record dated the same month indicates the Veteran reported the foot pain was constant and rated as eight out of ten.  On another day, she reported the pain was seven out of ten.  

In October 2002, the Veteran complained of pain in both legs, left worse than right.  She reported her activities were significantly limited by her lower extremities symptoms.  Physical examination revealed the Veteran walked with a normal gait.  There was no deformity.  Mild edema was present in both ankles.  There was full range of motion of both ankles and knee range of motion was from 0 to 120 bilaterally.  The impression was non-specific lower extremity pain.  On questioning it appeared to the examiner that the Veteran experienced some cramping at night.  

Another record dated in October 2002 indicates the Veteran was referred for treatment of shin splints.  She complained of pain in the lower extremities.  At best, the pain was one or two out of ten and at worst the pain was ten out of ten.  It was a constant ache.  The Veteran walked with an antalgic gait.  The clinician noted that the symptoms presented were not fully consistent with patellar-femoral pain and shin splints.  

In November 2002, the Veteran reported intermittent leg pains.  The pain was rated from a three out of ten to an eight out of ten.  Physical examination revealed the Veteran was obese.  There was no muscle atrophy and the range of motion of the knees was from 0 to 120 degrees.  Range of motion of the ankles was dorsiflexion to neutral and plantar flexion to 40 degrees.  The assessment was bilateral leg and ankle pain.  

In November 2002, the Veteran complained of pain in the legs.  The pain was intermittent and most bothersome over the left lower extremity.  The pertinent assessment was vague lower extremities complaints.  

In April 2003, it was noted that the Veteran had full range of motion in her lower extremities.  She complained of some mild tenderness.  Another record dated the same month indicates the Veteran complained of lower extremities pain with no clear etiology.  Diagnostic imaging tests had all been within normal limits.  

In May 2003, the Veteran fell and twisted her ankle while walking.  Another note from May 2003 noted the Veteran presented with longstanding lower leg pain.  She had significantly deconditioned lower extremities musculature.  She complained of bilateral lower leg pain, left greater than right.  The pain was worse at night when sleeping when it is an eight out of ten.  Range of motion of the lower extremities was impaired.  Shin splints were not included as an assessment.  The examiner did not indicate the range of motion was impaired due to shin splints.  

In August 2004, the Veteran reported bilateral calf pain.  The pain began several months prior and was intermittent.  There was no pain in the knee or ankle on either side.  Physical examination revealed a full range of motion of the knees and ankles.  There was very slight tenderness present over the calves.  The assessment was bilateral calf pain.  There was no evidence of deep vein thrombosis or evidence or arthritic type symptoms or joint problems.  

In March 2006, the Veteran complained of right tibia pain.  Physical examination revealed tenderness.  The assessment was recurrent anterior tibia tendonitis and question extension of pain above the knee.  

In August 2006, the Veteran reported, in part, problems with shin pain which could awaken her at night.  The assessment was shin pain which was possibly shin splints although the Veteran was not very active.  Physical examination revealed a full range of motion.  

On VA examination in April 2007, the Veteran reported intermittent pain and swelling in the lower extremities.  The frequency was twice a week and the severity was six out of ten.  She alleged that she lost approximately seven days of work over the last year due to the problem.  She had had three flares.  Physical examination revealed a slow gait.  Bilateral tibia examination revealed no erythema, edema, deformity or abnormal bone movement.  There was tenderness bilaterally.  The range of motion of the knee was from 0 to 135 without pain which was normal.  The diagnosis was bilateral shin splints with negative bone scan for stress fractures.  There was no objective evidence to suggest an increase in symptomatology. 

At the time of a November 2008 VA examination, the Veteran reported intermittent pain in both legs, left worse than right.  The pain occurred twice per week and was a five out of ten in intensity.  The Veteran alleged that she lost three to five weeks of work last year with one seven day flare which required a doctor's visit.  Physical examination did not reveal any crepitus, erythema or deformity.  Mild tenderness was present.  The pertinent diagnosis was tibia/fibula shin splints with normal 
X-rays and residual pain.  

In December 2008, the Veteran reported worsening shin pain which she attributed to her shin splints.  The clinician opined that the pain was due to IT band syndrome due to the Veteran recently having walked in deep snow.  

In November 2009, the Veteran complained of aches and pains all over but particularly in her shins.  

On VA examination in May 2010, the Veteran reported experiencing numbness in both lower extremities and a tightness coming up to her shins up to her knees.  She had a past history of shin splints and, within the last year, was diagnosed with right tarsal tunnel syndrome with an electromylogram demonstrating pathology in the plantar nerves.  Physical examination revealed tenderness in the feet.  

The above evidence does not document that the service-connected shin splints are productive of any symptomatology other than pain.  Without limitation of motion, an increased rating in excess of 10 percent is not warranted under Diagnostic Code 5003.

This decision does not change upon consideration of pain on use or during flares.  As set out above, there is no evidence of record indicating that the service-connected shin splints are productive of any limitation of motion.  There is no clinical evidence documenting that the shin splints would be productive of any limitation of motion when pain on use or during flares is considered.  The Veteran has not alleged such a fact pattern.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her shin splints.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for bilateral shin splints.


Extraschedular consideration

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of the evidence is against entitlement to an evaluation in excess of 20 percent for the service-connected neck strain residuals prior to November 25, 2008 or in excess of 10 percent for the shin splints at any time.  It follows that there is not a state of equipoise of the positive evidence with the negative evidence to permit a more favorable determination pursuant to 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial rating of 20 percent for neck strain residuals from July 15, 2002 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to an initial rating in excess of 10 percent for bilateral shin splints is denied.  



REMAND

The Veteran is claiming entitlement to service connection for residuals of a back strain.  In February 2009, the Board remanded the issue back to the RO for additional evidentiary development.  Unfortunately, the Board's review of that development demonstrates that it was not responsive to the Board's remand instructions.  The RO/AMC was directed to schedule the Veteran for a VA spine examination to determine if the Veteran currently suffers from a chronic back condition and whether that condition is related to his active duty service.  The examiner was also directed to provide an opinion as to whether the diagnosis of a back strain which was made at the time of a December 2002 VA examination represented a chronic disability versus an acute complaint and whether such is related to the back injury in service.  

Two VA examinations were conducted in May 2010 in response to the Board's February 2009 remand instructions.  The examiner who conducted the May 2010 lower back examination provided a diagnosis of back pain of unknown etiology.  The examiner noted that there was an ongoing history of spasm and pain which appears to be neurologic and motor deficient which does not have enough scientific data to substantiate what is observed as a clinical problem.  A May 2010 neurological examination resulted in an impression of multiple level cervical and lumbosacral pain.  These diagnoses are not responsive to the Board's remand instructions which are to determine if the Veteran currently suffers from a low back disorder.  A diagnosis of pain does not answer the Board's remand request.  Pain alone it is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

The Board finds there is insufficient evidence to determine if the Veteran has a low back disability for which service connection may be granted.  The Board further notes that neither examiner who conducted the May 2010 VA examinations addressed the question of whether the diagnosis of a back strain which was made at the time of a December 2002 VA examination represented a chronic disability versus an acute complaint and whether such is related to the back injury in service as set out by the Board's February 2009 remand.  Thus, remand for an additional opinion is necessary.

The Veteran is also claiming entitlement to a rating in excess of 20 percent from November 25, 2008 for neck strain residuals.  The last time the disability was evaluated by VA for compensation and pension purposes was in November 2008.  In May 2010 a VA examination of the Veteran's neck was conducted but this examination report did not include any findings regarding the range of motion of the Veteran's cervical spine other than the annotation that there was limitation of neck movement, especially in extension and lateral flexion, left greater than right.  The examiner also noted a worsening of the Veteran's back had occurred but it is not apparent to the Board if this worsening in symptomatology was in the cervical spine or the lumbar spine.  The Board finds there is evidence of record which indicates that the symptomatology associated with the service-connected cervical spine disability may have increased but the Board is unable to determine the extent of the increase in symptomatology (if any) sufficient to apply the applicable rating criteria.  Based on the above, the Board finds that a current VA examination is required in order to determine the extent of symptomatology associated with the service-connected residuals of a cervical sprain.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated her for her low back disorder since her discharge from active duty; and who have recently treated her for residuals of a neck strain.  After securing any necessary releases, request those records which have not already been associated with the claims file.  If any requested records are not available, the Veteran should be notified of such.  Regardless of the Veteran's response, relevant current VA treatment records should also be obtained.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA spine examination, to determine the current nature of her low back disorder (if any) and to obtain an opinion as to whether such is possibly related to the Veteran's active duty service, as well as the extent of symptomatology associated with the service-connected neck strain residuals.  The claims file must be provided to and be reviewed by the examiner in conjunction with the claim.  

a. Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all low back disorders found on examination.  For each low back disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the low back disorder is etiologically linked to the Veteran's active duty service.  The examiner must also provide an opinion as to whether the diagnosis of back strain included in the December 2002 VA examination report represents a chronic disability versus an acute complaint and whether such is related to the back injury noted in service.  

b. Following review of the claims file and examination of the Veteran, the examiner must identify the symptomatology resulting from the service-connected neck strain residuals.  The examiner should conduct range of motion testing of the cervical spine (expressed in degrees).  The examiner should describe any functional loss pertaining to the service connected neck strain residuals due to pain or weakness, and to document all objective evidence of those symptoms.  In addition, the examiner should provide an opinion on the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use.  If intervertebral disc disease is present and related to the service-connected disability, the examiner should also document, to the extent possible, the frequency and duration of any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician). 

The medical basis for the conclusions reached should be provided.  If any opinion cannot be provided without resort to speculation, the examiner should so state and then provide a rationale for why the requested opinion could not be produced without resort to speculation.  

3.  Thereafter, readjudicate the claims.  If the claims remain denied, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review, if in order.

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


